 In theMatter OfINTERNATIONAL SHOE COMPANYandBOOT & SHOEWORKERSUNION, AFLCase No.14-R-1292.Decided January 21,1946Messrs.Richard 0.RuinerandJohn C.Voohers,of St. Louis, Mo.,for the Company.Messrs. TomCory, EdmundKoby,andRay Palmer,of St. Louis,Mo., for the AFL.Messrs.Dave WilsonandTom Grimm,of St. Louis, Mo., for theCIO.Margaret H. Patterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Boot & Shoe Workers Union, AFL,herein called the AFL, alleging that a question affecting commercehad arisen concerning the representation of employees of InternationalShoe Company, Hermann, Missouri, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Ryburn L. Hackler, Trial Examiner.Thehearing was held at St. Louis, Missouri, on November 1, 1945.TheCompany, the AFL, and United Shoe Workers of America, CIO,herein called the CIO, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYInternational Shoe Company is a Delaware corporation engagedin the manufacture and sale of shoes and leather. It operates plants'65 N. LR. B, No. 93.560 INTERNATIONAL SHOE COMPANY561in numerousStates, including the plant at Hermann, Missouri, withwhich we are here concerned.The Hermann Plant manufacturesmisses',children's and infants' stitchdown shoes.During the year1945, the Company purchased raw materials 'valued inexcess of$1,000,000, of which approximately 25 percent was shipped frompoints outside the State of Missouri.During the same period, theCompany completed- products valued inexcessof $750,000, a sub-stantial portion of which was shipped outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDBoot & Shoe Workers Union is a labor organization, affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.United Shoe Workers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refussd to grant recognition to the AFL as theexclusive bargaining representative of certain of its employees untilthe AFL has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the AFL represents a substantial number of em-ployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with agreement of the parties,that all employees of the Company at its Hermann, Missouri, plant,excluding bonded watchmen, office and clerical employees, ticket mak-ers,2 superintendents, foremen, assistant foremen, and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively1 The Field Examiner reported that the AFL submitted 152 authorizationcards, bearingthe names of 140 employees, listed on the Company's pay roll of September 16, 1945; CIOsubmitted 154 authorization cards, bearing the names of 121 employees, listed on theCompany's pay roll of September 16, 1945.There are approximately 405 employees in theappropriate unit.2The parties agree that the duties of ticker makers are essentially clerical and thatthey should therefore be excluded from the unit. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIONWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll. periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the ,power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with InternationalShoe Company, Hermann, Missouri, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thematter as agent for the National Labor Relations Board, and subjecttoArticle III; 'Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on 'vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby Boot & Shoe Workers Union, affiliated with the American Federa-tion of Labor, or by United Shoe Workers of America, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining, or by neither.